OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
A jury convicted appellant of murder and assessed his punishment at seventy-five years incarceration and a ten thousand dollar fine. On direct appeal, the Fifth Court of Appeals reversed appellant’s conviction based upon the prosecutor’s improper use of a peremptory challenge pursuant to the Equal Protection guarantees addressed in Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). Reich-Bacot, 789 S.W.2d 401 (Tex.App.—Dallas 1990).
We granted the State’s petition for discretionary review to determine whether the Court of Appeals erred in its holding. After careful review of the Court’s opinion, the briefs and the record, we conclude that our initial decision to grant review was improvident. See Tex.R.App.Pro. 202(k).
Accordingly, the State’s petition for discretionary review is dismissed.